Citation Nr: 0812955	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
injury to the colon secondary to VA medical treatment for 
prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to July 1952 
and from March 1953 to September 1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151 for adenocarcinoma and 
injury to the colon secondary to VA medical treatment for 
prostate cancer. 

The veteran testified before the Board by videoconference 
from the RO in January 2008.  A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran seeks compensation for additional disability 
caused by medical injections and direct beam radiation 
therapy for prostate cancer performed at the VA Medical 
Center in Mountain Home, Tennessee.  He contends that the 
care resulted in burns and perforations of the colon.  
Neither prostate cancer nor disorders of the colon are 
service-connected.  

In a January 2008 Board hearing, the veteran stated that Dr. 
C. T. Couch, a private physician, of Bristol, Tennessee 
provided examinations and diagnosis for prostate cancer.  The 
file contains a copy of a December 2001 letter of referral, 
one summary of treatment, and the results of one biopsy 
ordered by this physician.  However, no general request for 
the physician's complete record of care has been made.  The 
veteran also stated that Dr. J. London of Kingsville, 
Tennessee provided examinations and diagnosis for colon 
disease subsequent to the prostate cancer treatment.  No 
records of care from this physician are in the file, and no 
request for complete records has been made.  The veteran's 
testimony included reports of their evaluations and opinions.  
As the diagnoses, prescribed courses of treatment, and 
clinical outcomes for both prostate and colon disorders are 
at issue, a request for authorization and recovery of all 
relevant records from the two physicians would be helpful in 
deciding the claim. 

VA medical records now in the file show that the veteran 
received imaging studies, radiation therapy for prostate 
cancer, and gastrointestinal surgery from the VA Medical 
Center (VAMC) in Mountain Home, Tennessee.  In August 2005, 
the RO requested all treatment records including records of 
patient consent and progress notes associated with 
"radiation treatment for colon condition" in June 2002.  
The treated disorder and date was incorrect.  The veteran 
actually received abdominal injections and radiation 
treatment for prostate cancer from approximately March 2002 
to October 2002 and surgical procedures for colon cancer in 
August 2003.  Although some progress notes are in the file 
from May 2001 through September 2003, no records of patient 
consent or detailed records of the actual performance of 
abdominal injections, beam therapy, or colon surgery have 
been received.  These additional records are necessary to 
evaluate the nature and character of the care provided by the 
VAMC.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran authorize 
the release of medical records Dr. Couch 
of Bristol, Tennessee, Dr. London of 
Kingsville, Tennessee, and any other 
private physician who provided medical 
care for his prostate or colon disorders 
from 2001 to the present.  Associate any 
records obtained with the claims file.  

2.  Request from VAMC Mountain Home, 
Tennessee all records of VA medical care 
for the veteran from 2001 to the present 
including records of patient consent and 
the conduct of abdominal injections, 
radiation therapy, and gastrointestinal 
surgical procedures.  Associate any 
records obtained with the claims file.  

3.  Then, readjudicate the claim for 
compensation under 38 U.S.C.A. § 1151 for 
injury to the colon secondary to VA 
medical treatment for prostate cancer.  
If the decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


